Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schoots (PG Pub. 2014/0150187) in view of Clarence (WO 01/25824) in view of McFarland (US Patent 5,514,187).
Regarding claims 1, 8, 10-13, 15-19 and 22, Schoots teaches an article of clothing comprising a fabric comprising indigo ring-dyed yarn. The fabric comprises yarns which are ring-dyed comprising an outer ring and an inner core with the outer ring being indigo colored due to being about 20% of the yarn in order to yield a stonewashed look. It is noted that Applicant has claimed about 22 percent (and also claimed the total ring dye thickness of the outer ring is less than about 28, 26 and 24 percent) and the claimed ranges overlap. It would have been obvious to one of ordinary skill in the art to employ the rind-dyed yarn depth of McFarland in the previous combination in to yield a stonewashed look and arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The ranges are considered to overlap as Mcfarland teaches less than about 20% and Applicant has claimed about 22%. The use of the word “about” in the claims renders the ranges overlapping.
 In the alternative, it is apparent that the instantly claimed dye ring penetration and that taught by McFarland are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the ring penetration disclosed by McFarland and the ring penetration disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the ring penetration, it therefore would have been obvious to one of ordinary skill in the art that the ring penetration disclosed in the present claims is but an obvious variant of the ring penetration disclosed in McFarland and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 2, 9 and 14, Schoots is silent regarding the claimed first and second grayscale levels. However, in the analogous art of fabrics, Clarence teaches the laser removed a first depth of a cross-section of a ring-dyed yarn for a first greyscale level leaving a first 
Regarding claims 3-5, The previous combination teaches the claimed optically distinguishable grayscale levels, but is silent regarding the claimed number of grayscale levels. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed number of grayscale level in order to achieve an intricate detailed work look with high quality.
Claim 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schoots (PG Pub. 2014/0150187) in view of Clarence (WO 01/25824) in view of McFarland (US Patent 5,514,187) in view of Liao et al. (PG Pub. 2015/0354101).
Regarding claims 20 and 24, The previous combination is relied upon as set forth above and incorporated herein by reference. The previous combination is silent regarding the claimed elastane core. However, Liao et al. teach yarns with an elastane core in order to provide a stretch woven with easy stretch, low shrinkage and excellent recovery power. Therefore, the yarns comprise in a cross-section an outer ring which surrounds the inner core which surrounds the elastane core. As McFarland set forth above, the outer ring is colored due to being penetrated . 
Claims 1-5, 8-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US Patent 5,514,187) in view of Costin Jr. (PG Pub. 2016/0263928).
Regarding claims 1-5, 8-19, 22, McFarland teaches an article of clothing comprising a fabric comprising indigo ring-dyed yarn comprising yarns that are ring-dyed comprising an outer ring and an inner core, the outer ring is indigo colored due to being penetrated through by indigo dye while the inner core is white or off-white colored due to not being penetrated by the indigo dye and a cross-section of a ring-dyed yarn comprises a total rind dye thickness of the outer ring that is less than about 20 percent [Abstract, 2:25-35 and 4:55-65]. It is noted that Applicant has claimed about 22 percent (and also claimed the total ring dye thickness of the outer ring is less than about 28, 26 and 24 percent) and the claimed ranges overlap. It would have been obvious to one of ordinary skill in the art to employ the rind-dyed yarn depth of McFarland in the previous combination in to yield a stonewashed look and arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The ranges are considered to overlap as Mcfarland teaches less than about 20% and Applicant has claimed about 22%. The use of the word “about” in the claims renders the ranges overlapping.
 In the alternative, it is apparent that the instantly claimed dye ring penetration and that taught by McFarland are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the ring penetration disclosed by McFarland and the ring penetration disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the ring penetration, it therefore would have been obvious to one of ordinary skill in the art that the ring penetration disclosed in the present claims is but an obvious variant of the ring penetration disclosed in McFarland and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Before lasering, a cross-section of a ring-dyed yarn comprises a generally round shape with indigo dyed fibers in the pouter ring that surrounds the inner core as is in a ring-dyed yarn. McFarland teaches the yarns are processed in an indigo dye solution having a pH of 10.5-11.5 [3:55-65]. McFarland is silent regarding the claimed finishing pattern of laser abrasion. 
Regarding claims 21 and 23, McFarland and Costin Jr. are relied upon as set forth and incorporated herein for reference. The previous combination is silent regarding the claimed twists per inch. However, it would have been obvious to one of ordinary skill in the art at the time of to use the twists per inch as claimed as is known in the art in order to provide superior salt and pepper look after stone washing and affect strength. 
Claim 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US Patent 5,514,187) in view of Costin Jr. (PG Pub. 2016/0263928) in view of Liao et al. (PG Pub. 2015/0354101).
Regarding claims 20 and 24, The previous combination is relied upon as set forth above in the rejection of claim 1 and incorporated herein by reference. The previous combination is silent regarding the claimed elastane core. However, Liao et al. teach yarns with an elastane core in order to provide a stretch woven with easy stretch, low shrinkage and excellent recovery power. Therefore, the yarns comprise an outer ring,that surrounds the inner ring which surrounds an elastane inner core. As McFarland set forth above, the outer ring is colored due to being penetrated through by the indigo dye while the inner ring is white or off-white colored due to not being penetrated by the indigo dye and an inner core as taught by Liao and McFarland teaches the claimed cross-section depth. In fact, the present specification, teaches core spinning which is the same method taught in Liao. It would have been obvious to one of ordinary skill in the art to employ the elastane core yarn as Liao et al. in the previous combination in order to provide a stretch woven with easy stretch, low shrinkage and excellent recovery power.


Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered, but they are not persuasive. 
Applicant argues McFarland does not teach the claimed cross-section of a ring-dyed yarn comprises a thickness of the outer ring that is at least about 22 percent of a total thickness of the yarn. As set forth above, McFarland teaches ring dyeing yarns with indigo to form a white undyed core and an outer ring wherein the dyed ring penetrates less than about 20% of the yarn in order to yield a stonewashed look. It is noted that Applicant has claimed about 22 percent (and also claimed the total ring dye thickness of the outer ring is less than about 28, 26 and 24 percent) and the claimed ranges overlap. It would have been obvious to one of ordinary skill in the art to employ the rind-dyed yarn depth of McFarland in the previous combination in to yield a stonewashed look and arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The ranges are considered to overlap as McFarland teaches less than about 20% and Applicant has claimed about 22%. The use of the word “about” in the claims renders the ranges overlapping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Shawn Mckinnon/Examiner, Art Unit 1789